              Case 2:20-cr-00020-RAJ Document 70 Filed 08/31/20 Page 1 of 2




 1                                                  THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                         IN THE UNITED STATES DISTRICT COURT
 7                     FOR THE WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8

 9    UNITED STATES OF AMERICA,                        No. 2:20-cr-00020-RAJ

10                             Plaintiff,              ORDER RESETTING TRIAL DATE
11           vs.
12
      DALE DUPREE CASEY,
13
                               Defendant.
14

15          On August 31, 2020, the Court held a telephonic status conference with the parties
16   to address resetting the trial date in this matter. Based on General Orders 02-20, 03-20,
17   and 11-20 of the United States District Court for the Western District of Washington
18   addressing measures to reduce the spread and health risks from COVID-19, which are
19   incorporated herein by reference, the Court hereby FINDS that trial in this case cannot
20   safely proceed at this time. As a result, the failure to grant a continuance of the trial date
21   in this case would likely result in a miscarriage of justice.
22          Pursuant to 18 U.S.C. § 3161(h)(7)(A), the ends of justice served by continuing
23   the trial in this case outweighs the best interest of the public and the defendant to a
24   speedy trial. IT IS THEREFORE ORDERED that the trial date in this matter is reset for
25   December 7, 2020 at 9:00 a.m.

      ORDER RESETTING TRIAL DATE - 1
              Case 2:20-cr-00020-RAJ Document 70 Filed 08/31/20 Page 2 of 2




 1         IT IS FURTHER ORDERED that the period of time from the date of this Order
 2   until the new trial date of December 7, 2020, is excluded time pursuant to the Speedy
 3   Trial Act, 18 U.S.C. § 3161(h)(7)(A).
 4         DATED this 31st day of August, 2020.
 5

 6
                                                     A
                                                     The Honorable Richard A. Jones
 7
                                                     United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


      ORDER RESETTING TRIAL DATE - 2
